Order
PER CURIAM.
Continental Western Insurance Company (Continental) appeals from the decision of the Labor and Industrial Relations Commission (Commission) awarding workers’ compensation benefits to the claimant, John Killion, for a work-related back injury he suffered on November 3, 1998, while working for Heckert Sheet Metal, Inc. (Heckert). At the time of that accident, Continental provided workers’ compensation coverage for Heckert. Continental conceded before the Administrative Law Judge (ALJ), whose decision the Commission adopted as its own, that the November 3 accident was compensable. However, it argued that the disability for which Kilhon was seeking benefits was caused by a separate compensable accident that occurred on March 3, 2000, which was covered by Heckert’s then workers’ compensation carrier, the respondent, Reliance Insurance Company (Rebanee). The ALJ ruled against Continental on that issue, leading to this appeal.
In Continental’s sole point on appeal, it claims that the Commission erred in finding that Kilbon’s temporary total disability was caused by the November 3, 1998, accident, rather than the March 3, 2000, accident, because its finding was against the overwhelming weight of the evidence.
Affirmed. Rule 84.16(b).